Citation Nr: 0637174	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  02-17 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1972.  The veteran's DD Form 214 shows that he twice received 
the Purple Heart Medal and also received a Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
hepatitis C.  

The case was remanded by the Board in February 2006 for 
further development.  In a supplemental statement of the case 
in August 2006 the RO continued the denial.  The case has 
been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran asserts that he incurred hepatitis C from a blood 
or plasma transfusion during treatment of a combat-incurred 
shrapnel wound and concussion.  Service medical records show 
that the veteran was treated for shrapnel wounds to the neck 
in December 1967 but was not evacuated.  At a VA examination 
in July 1983, the veteran reported having been kept at an 
aide station for five days and return to the line after the 
fragment was removed.  Service medical records also show he 
was treated for a concussion from enemy grenades in May 1968, 
including hospitalization and being medically evacuated out 
of Vietnam.  The veteran does not recall having received a 
blood transfusion during his service in Vietnam and his 
service medical records do not document such treatment.  He 
feels, however, that as a result of his injuries, he must 
have received a blood transfusion.  

Private medical opinions dated in September 2001 and 
September 2002 indicate that the veteran contracted hepatitis 
C while treated with blood or plasma transfusions in Vietnam 
and had no other risk factors.  

The evidence shows that the veteran has a risk factor due to 
a tattoo on his arm which he claims he received just prior to 
his deployment to Vietnam.  His service medical records show 
a tattoo at the separation examination but are not clear as 
to whether he had a tattoo at the time of the entrance 
examination as the original does not show one noted, however, 
a copy does.  

In addition, the veteran, through his representative, asserts 
that he also has a risk factor for hepatitis C from being 
diagnosed with sexually transmitted disease (STD) in service.  
Service medical records show that in February 1969 he sought 
treatment for a laceration on his penis suffered during 
intercourse.  During a period from April 1970 to May 1970 he 
was treated for clinical gonorrhea.  And, in March 1972 he 
was treated for nonspecific urethritis.

The veteran's separation examination indicates that he was 
hospitalized in August 1968 for treatment of malaria and in 
November 1971 for treatment of a left torn lateral meniscus. 

Although a medical opinion has been obtained, in light of 
evidence regarding the risk factor due to STD which was not 
elicited on examination and not discussed by the examiner, 
the claim requires additional development.  

In view of the foregoing, the Board REMANDS this case for the 
following action:

1.  Schedule the veteran for a VA examination.  
The claims file must be made available to and 
be reviewed by the examiner and the review 
must be noted in the examination report.  The 
examiner should review the service medical 
records and current medical records to assess 
the type (or types) of hepatitis shown.  The 
examiner should discuss the veteran's history 
of exposure to any hepatitis risk factors 
(both in-service and pre/post- service).  Risk 
factors identified by the veteran include his 
belief that he had a blood transfusion in 
service, a tattoo possibly acquired during 
service, and having an STD treated in service.  
Service medical records also show treatment 
for malaria and a torn left lateral meniscus.  

Following a review of the relevant medical 
evidence, to include the two private medical 
opinions linking the veteran's hepatitis C to 
medical treatment during service, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or more 
probability) that any current hepatitis C 
disability was incurred during the veteran's 
military service.  The examiner is asked to 
opine whether (1) it is at least as likely as 
not (50 percent or more probability) that the 
veteran's hepatitis C is causally linked to 
the tattoo he received; (2) it is at least as 
likely as not (50 percent or more probability) 
that the veteran's hepatitis C began during or 
is causally linked to medical treatment he 
received for wounds suffered in combat during 
active duty; (3) it is at least as likely as 
not (50 percent or more probability) that the 
veteran's hepatitis C is causally linked to 
the STD treated and documented by his service 
medical records; (4) it is at least as likely 
as not (50 percent or more probability) that 
the veteran's hepatitis C is causally linked 
to hospitalization and medical treatment in 
service for a torn lateral meniscus and 
malaria; or (5) it is at least as likely as 
not (50 percent or more probability) that the 
veteran's hepatitis C is causally linked to 
the cumulative effect of the aforementioned 
inservice risk factors.

2.  Readjudicate the veteran's claim for 
service connection for hepatitis C.  If the 
benefit sought on appeal remains denied, issue 
a supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

